DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/4/21 and 10/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1 and 5, it is unclear what is meant by “configured to receive the first liquid discharged from the nozzle for a purpose of maintenance of the in a state that a second liquid is stored therein.”  Are both the first liquid and second liquid received in the liquid receiving portion? Yet only the second liquid is stored there?  Additionally, despite the first liquid being discharged from the nozzle for a purpose of maintenance, it is not clear if it is a preliminary ejection or purge or actual cleaning liquid. With regard to the discharge portion configured to discharge a liquid.  Is this a different liquid than the first liquid or the second liquid? 
	With regard to Claim 8, it is unclear what is being claimed in this recitation; “pressurization cleaning that discharging the pressurized first liquid from the nozzle is performed by driving the pressurizing mechanism.”  It appears to contain grammatical errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006150937A to Koshiro.
With regard to Claim 1, as best understood, Koshiro teaches (fig. 12) a liquid ejecting apparatus comprising:
	a liquid ejecting portion (100’) configured to eject a first liquid from a nozzle (1041);

	a discharge portion (260) configured to discharge a liquid stored in the liquid receiving portion (21E) [0090], wherein
	the liquid receiving portion (21E) includes:
	a liquid storing portion (21E1) that stores the second liquid;
	a discharge port (a small through hole on its bottom) for discharging the liquid from the liquid storing portion (21E1) [0089];
	a maintenance portion (21E2) that maintains a liquid surface of the liquid stored in the liquid storing portion (21E1) at an upper limit position above the discharge port (fig. 2); and
	a lip portion (270) configured to come into contact with the liquid ejecting portion (100’) [0091], and
	the liquid receiving portion (21E) is configured to cap a space in which the nozzle opens with the lip portion (270) coming into contact with the liquid ejecting portion (fig. 12).
With regard to Claim 2, Koshiro teaches wherein the discharge portion has a waste liquid flow path coupled to the discharge port provided at a bottom of the liquid storing portion (21E1), and the liquid ejecting apparatus (1e) further comprises a supply portion that supplies the second liquid to the liquid storing portion via the waste liquid flow path (fig. 12).
Claim 3, Koshiro teaches wherein the maintenance portion includes a liquid collecting portion that collects the liquid exceeding the upper limit position, and a partition wall for partitioning the liquid collecting portion and the liquid storing portion, and the liquid exceeding the upper limit position is collected in the liquid collecting portion via the partition wall (fig. 12).
With regard to Claim 5, as best understood, Koshiro teaches maintenance method for a liquid ejecting apparatus, the apparatus including a liquid ejecting portion (100’) configured to eject a first liquid from a nozzle (1041), and a liquid receiving portion (21E) configured to receive the first liquid discharged from the nozzle for a purpose of maintenance of the liquid ejecting portion in a state that a second liquid is stored therein, the method comprising performing: 
an adjustment operation of adjusting a position of a liquid surface of a liquid stored in the liquid receiving portion [0099]; 
a liquid discharge operation of discharging the first liquid from the nozzle toward the liquid receiving portion [0048-0049]; and 
a capping operation of bringing the liquid receiving portion into contact with the liquid ejecting portion to cap a space in which the nozzle opens (fig. 12).
With regard to Claim 6, Koshiro teaches (fig. 4) wherein in the liquid discharge operation, the first liquid is discharged from the nozzle toward the liquid surface of the liquid stored in the liquid receiving portion [0048-0049].
With regard to Claim 7, Koshiro teaches (fig. 4) wherein the liquid ejecting portion ejects, from the nozzle, the first liquid in a pressure chamber communicating with the nozzle by driving an actuator, and as the liquid discharge operation, flushing of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as modified by JPH08150710A to Takanaka.
With regard to Claim 4, Koshiro teaches the claimed invention except for further comprising: a wiper configured to wipe a nozzle surface on which the nozzle is disposed, wherein the wiper is provided in the liquid storing portion so as to be movable between a wiping position at which a contact portion is positioned above the upper limit 
	However, Takanaka teaches further comprising: a wiper (70) configured to wipe a nozzle surface (70B) on which the nozzle is disposed, wherein the wiper is provided in the liquid storing portion so as to be movable between a wiping position at which a contact portion is positioned above the upper limit position and a standby position at which the contact portion is positioned below the upper limit position, the contact portion coming into contact with the nozzle surface when wiping the nozzle surface (figs. 4 and 13-14) and [0094-0097]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Kishoro with the teachings of Takanaka to wash a cleaning blade by a simple constitution (abstract).
With regard to Claim 9, Koshiro teaches the claimed invention except for wherein the liquid ejecting apparatus further includes a wiper that is provided in the liquid receiving portion and configured to wipe a nozzle surface on which the nozzle is disposed, and the wiper is moved between a wiping position at which a contact portion is brought into contact with the nozzle surface to wipe the nozzle surface and a standby position at which the contact portion is immersed in the liquid stored in the liquid receiving portion.
However, Takanaka teaches wherein the liquid ejecting apparatus further includes a wiper (70) that is provided in the liquid receiving portion and configured to wipe a nozzle surface on which the nozzle is disposed, and the wiper is moved between a wiping position at which a contact portion is brought into contact with the nozzle 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The primary reason for the allowance of Claim 8 is the inclusion a method steps wherein the liquid ejecting apparatus further includes a pressurizing mechanism configured to pressurize the first liquid to supply the first liquid to the liquid ejecting 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2019064234A discloses a liquid injection device which can reduce adherence of droplets to an optical machine, and a maintenance method for the liquid injection device. SOLUTION: A liquid injection device comprises: a liquid injection part 14 which injects droplets from nozzles 44 formed on nozzle formation surfaces 28 and 29 onto a medium ST and can form an image; a carriage 25 holding the liquid injection part 14; an optical machine 40 held by the carriage 25; first and second rotating bodies 112 and 212 which can receive liquid discharged from the liquid injection part 14 in association with flushing for the purpose of maintenance of the liquid injection part 14; and a suction mechanism 160 having first, second and third suction ports 118, 218 and 163 which are adjacent to the first and second rotating bodies 112 and 212, are disposed at positions closer to first and second rotating bodies 112 and 212 sides than the optical machine 40 at the time of the flushing, and can suction the atmosphere at a liquid injection part.



Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853